Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs and application filed on 11/08/2019 which has foreign priority filed on 05/09/2017.
Claims 1-5 are pending in the case. Claims 1, 5 are independent claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/09/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710319141.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the option information table" in line 10; “the value of corresponding field content” in line 24; “the value of the title content” in line 25; “the field information” in line 28 render the claim is vague and indefinite, since it is not clear limitations is referred to what context.  There is insufficient antecedent basis for this limitation in the claim. The term "i.e." in line 19 of claim 1 renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-4 are rejected for fully incorporating the dependencies of their base.
Claim 5 recites “the form information table” in line 5; “the database server” in line 6; “for the field… the option information table” in line 15; “the form number” in line 21; “the corresponding control in the title content table cell” in line 24; “the CSS style” in line 25; “the form template edition interface” in line 28; “the related information” in line 30 render the claim is vague and indefinite, since it is not clear limitations is referred to what context. There is insufficient antecedent basis for this limitation in the claim.  The term "such as" in line 4 of claim 5 renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 5 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a form template creating unit, which is configured to perform the following steps: inputting form information such as form name according to business requirements and storing the form information to the form information table and persisting in the database server; automatically generating, by the database, a unique form number ID which is a primary key of the form information table for the form information; then inputting respective fields of the form, including field name, row number and column number, field title, field content column width and other information; storing the fields and the form number ID to the field information table, and
automatically generating, by the database, a unique field number ID which is a primary key of the field information table, for the field information; and  if the created field is a special field, creating an option name and option value for the field, and inserting the special field into the option information table together with the field number ID; and storing the form template information in the database server;
generation and presentation unit, which is configured to perform the following steps: querying the form information table, the field information table and the option information table according to the form number and "foreign key-primary key" association to obtain the form template information, calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control in the title content table cell according to the field type, and loading the CSS style, drawing and presenting a form instance in a terminal interface; and a form template modification unit, which is configured to perform a step of entering the form template edition interface according to the form number; wherein each form field and field option has corresponding edit and delete buttons to modify or delete the related information; 
a form template generation and presentation unit, which is configured to perform the following steps: querying the form information table, the field information table and the option information table according to the form number and "foreign key-primary key" association to obtain the form template information, calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control in the title content table cell according to the field type, and loading the CSS style, drawing and presenting a form instance in a terminal interface; and 
a form template modification unit, which is configured to perform a step of entering the form template edition interface according to the form number; wherein each form field and field option has corresponding edit and delete buttons to modify or delete the related information” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specification, page 4 describes a form template creating unit; generation and presentation unit; a form template generation and presentation unit; and a form template modification unit.  However, the specification indicates “the invention relates to software engineering” (page 1, “technical field”) and nowhere in the specification describes sufficient structure to perform the claimed functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitation “a form template creating unit, which is configured to perform the following steps: inputting form information such as form name according to business requirements and storing the form information to the form information table and persisting in the database server; automatically generating, by the database, a unique form number ID which is a primary key of the form information table for the form information; then inputting respective fields of the form, including field name, row number and column number, field title, field content column width and other information; storing the fields and the form number ID to the field information table, and automatically generating, by the database, a unique field number ID which is a primary key of the field information table, for the field information; and  if the created field is a special field, creating an option name and option value for the field, and inserting the special field into the option information table together with the field number ID; and storing the form template information in the database server;
generation and presentation unit, which is configured to perform the following steps: querying the form information table, the field information table and the option information table according to the form number and "foreign key-primary key" association to obtain the form template information, calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control in the title content table cell according to the field type, and loading the CSS style, drawing and presenting a form instance in a terminal interface; and a form template modification unit, which is configured to perform a step of entering the form template edition interface according to the form number; wherein each form field and field option has corresponding edit and delete buttons to modify or delete the related information; 
a form template generation and presentation unit, which is configured to perform the following steps: querying the form information table, the field information table and the option information table according to the form number and "foreign key-primary key" association to obtain the form template information, calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control in the title content table cell according to the field type, and loading the CSS style, drawing and presenting a form instance in a terminal interface; and 
a form template modification unit, which is configured to perform a step of entering the form template edition interface according to the form number; wherein each form field and field option has corresponding edit and delete buttons to modify or delete the related information” of claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification, page 4 describes a form template creating unit; generation and presentation unit; a form template generation and presentation unit; and a form template modification unit.  However, the specification indicates “the invention relates to software engineering” (page 1, “technical field”) and nowhere in the specification describes sufficient structure to perform the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are are rejected under 35 U.S.C. 103 as being unpatentable over CN102779040 as supplied by the IDs filed on 11/08/2019, which is translated and hereinafter ‘040, in view of Anderson, US 20140280026, Hirsch et al., US 7379945, Kaufman et al., US 2011/0191303, and Peters et al., US 2012/0254714.
	Regarding independent claim 1, ‘040 teaches a form customization method, comprising:
	1) establishing form template information in a database (‘040, page 2, claim 1);
	wherein the template information comprises a form information table, a field
information table and a field option information table (‘040, page 2, claim 1; form information table, field information table and field type table);
	the form information table comprises a form name and related information, and
is associated with the field information table (‘040, page 2, claim 1; page 21, fig.2; page 6, last paragraph; page 14, last paragraph-page 15, first paragraph; user creates a form for business needs and storing form information, such as form name in form information table; form information table includes a unique identifier, form identifier, form name; relationship between relationship between tables);
	field information table comprises a field name, a field type, and other field information, and the field information table is associated with the option information table (‘040; page 21, fig.2; page 14, second paragraph; page 15, second paragraph; page, second paragraph; field information table includes field names, field types, field information identifier; relationship between tables); the option information table is used for storing option information of special field comprising a primary key value of the special field, an option name, an option value and other relevant information (‘040, page 16, fourth and fifth paragraphs;  page 21, fig.2; special field type ID, field type name, and field type);


	the form number ID in the form information table is unique in the form information table and serves as a primary key of the form information table (‘040, page 2, claim 1; ’040, page 15, first paragraph; page 17, first paragraph; automatically creating form identifier to identify a form information); the field number ID in the field information table is unique in the field information table and serves as a primary key of the field information table (‘040, page 2, claim 1; ‘040; page 15, second paragraph; field information table identifier to identify field information), 
	a special field type means that the value of corresponding field content is one or more of multiple option values, that is, the value of the title content corresponding to the field title needs to be selected from two or more option values set, and one or more option values are selected (‘040, page 11, second paragraph; special field types includes multiple-select one-field and multiple-select multiple-field type); and 
	2)  storing the field information in the field information table according to the field type in the field information table; storing the field number ID, respective option names, the option value of the field to the option information table for a special field type (‘040; page 15, second paragraph; page 21, fig.2; field information table comprises field information identifier to identify field information, field name, field type ID; ‘040, page 16, fourth and fifth paragraphs; for special field type, storing,  in field type information table, field type ID, field type name, field type type).
	However, the ‘040 does not teach the rest of claim 1.
	Anderson teaches the form number ID in the form information table (Anderson, fig.4; [0101], [0254], [0256]; form table includes form identification number, form title); the field information table further comprises a foreign key, i.e, the form number ID; wherein each table number ID generally refers to a unique field in respective tables and the field name and a field content are also be referred to as a field title and a title content respectively (Anderson, fig.4, [0129], [0133], [0199], [0258]; field title and field content; foreign key-primary key to link form field to specific form ID); 3) based on an association of the "foreign key-primary key" of the form information table, obtaining the field information table and the option information table, all form template data of the form from respective tables according to the form number ID (Anderson, fig.4, [0129], [0133], [0199], [0258]; foreign key-primary key to link form field to specific form ID).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Anderson’s teaching and the ‘040’s teaching to include the form number ID in the form information table; the field information table further comprises a foreign key, i.e, the form number ID; wherein each table number ID generally refers to a unique field in respective tables and the field name and a field content are also be referred to as a field title and a title content respectively; and based on an association of the "foreign key-primary key" of the form information table, obtaining the field information table and the option information table, all form template data of the form from respective tables according to the form number ID, since the combination would have facilitated the creating and managing of forms by using foreign key and primary key for tables in a relational database as Anderson disclosed.
	Hirsch teaches field information table is associated with the option information table through "foreign key-primary key"; the field information table is associated with the option information table through "foreign key-primary key"; the option information table comprises an option form number ID which is unique and serves as a primary key of the option information table, and the option information table further comprises the field number ID which is serves as a foreign key (Hirsch, fig.9, table 912; col.11, lines 7-32; field table defines columns for field’s name and the field table is associated with separate table defines the field’s data type and constraints using foreign key and primary key).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Hirsch’s teaching into Anderson and the ‘040’s teaching to include field information table is associated with the option information table through "foreign key-primary key"; the field information table is associated with the option information table through "foreign key-primary key"; the option information table comprises an option form number ID which is unique and serves as a primary key of the option information table, and the option information table further comprises the field number ID which is serves as a foreign key, since the combination would have facilitated the creating and managing forms using foreign key and primary key in relational database.
Kaufman teaches number of rows where the field name is located, a field title width, a field content width (Kaufman, [0073]-[0075], [0208]; number of rows, widths for field and field content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kaufman’s teaching into Hirsch, Anderson and the ‘040’s teaching to include number of rows where the field name is located, a field title width, a field content width, since the combination would have facilitated the layout of forms. 
Peter teaches number of columns where the field name is located, a field title width, a field content width (Peters, [0041], [0042], [0045], [0094], [0097]; number of rows and columns where fields are placed are specified; column/field widths, column field layouts in percentage).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Peter’s teaching into Kaufman, Hirsch, Anderson and the ‘040’s teaching to include number of columns where the field name is located, a field title width, a field content width, since the combination would have facilitated the layout and presenting forms for user interacts with. 
	Regarding claim 2, which is dependent on claim 1, Peter teaches further comprising: drawing complex and diverse custom forms according to a CSS style; (Peters, [0042]; css style sheet for layout forms), wherein four table fields, comprising the number of rows, the number of columns, a width of the field title column and a width of the title content column, are necessary in the field information table, wherein the width of the column is calculated by percentage, that is, the column width of the field title or title content refers to a percentage that occupies the width of the form row; a table head cell and a table cell are drawn accurately in the form according to the four table fields (Peters, [0041], [0045], [0094], [0097]; number of rows and columns where fields are placed are specified; column/field widths, column field layouts in percentage).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Peter’s teaching into Kaufman, Anderson and the ‘040’s teaching to include drawing complex and diverse custom forms according to a CSS style; four table fields, comprising the number of rows, the number of columns, a width of the field title column and a width of the title content column, are necessary in the field information table, wherein the width of the column is calculated by percentage, that is, the column width of the field title or title content refers to a percentage that occupies the width of the form row; a table head cell and a table cell are drawn accurately in the form according to the four table fields, since the combination would have facilitated the layout and presenting forms for user interacts with. 
	Regarding claim 3, which is dependent on claim 1, ‘040 teaches further comprising: during the drawing process of the form, generating corresponding controls according to the values of the form field types; and rendering the controls in corresponding table cells (‘040, page 17, fourth and fifth paragraphs; page 18, second paragraph –fourth paragraph; generating and displaying a form in user interface according to form template, field information and generating corresponding controls; Kaufman, [0043]; dropdown list with corresponding values).
	Regarding claim 4, which is dependent on claim 1, ‘040 teaches further comprising: performing modification or deletion in the form information table, the field information table, the option information table (‘040, page 10, sixth paragraph; page 18, fourth paragraph – page 19; modifying and/or deleting forms and fields).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN102779040 as supplied by the IDs filed on 11/08/2019, which is translated and hereinafter ‘040, in view of Anderson, US 20140280026, Kaufman et al., US 2011/0191303 and Peters et al., US 2012/0254714 .
	Regarding independent claim 5, ‘040 teaches a form customization device, comprising: a form template creation unit, which is configured to perform the following steps:
	inputting form information such as form name according to business requirements and storing the form information to the form information table and persisting in the database (‘040, page 6, last paragraph; page 14, last paragraph-page 15, first paragraph; user creates a form for business needs and storing form information, such as form name in form information table in a database);
	automatically generating, by the database, a unique form number ID which is a
primary key of the form information table for the form information (’040, page 15, first paragraph; page 17, first paragraph; automatically creating form identifier to identify a form information);
	then inputting respective fields of the form, including field name, and other information (‘040; page 15, second paragraph; page, second paragraph; field information table includes field names, field types, field information identifier);
	storing the fields to the field information table, and automatically generating, by the database, a unique field number ID which is a primary key of the field information table, for the field information (‘040; page 15, second paragraph; field information table identifier to identify field information);
	if the created field is a special field, creating an option name and option value
for the field, and inserting the special field into the option information table 
together with the field number ID; and storing the form template information in the
database server (‘040, page 16, fourth and fifth paragraphs; for special field type, creating special field and storing in field type information table and field type sub-item information table);
	a form template generation and presentation unit, which is configured to perform
the following steps:
	querying the form information table, the field information table and the option
information table according to the form number to obtain the form template information, 
generating the corresponding control  in the title content table cell according to the field type, drawing and presenting a form instance in a terminal interface (‘040, page 17, fourth and fifth paragraphs; page 18, second paragraph –fourth paragraph; generating and displaying a form in user interface according to form template, field information and generating corresponding controls); and
	a form template modification unit, which is configured to perform a step of
entering the form template edition interface according to the form number; wherein
each form field and field option has corresponding edit and delete buttons to modify
or delete the related information (‘040, page 10, sixth paragraph; page 18, fourth paragraph – page 19; modifying and/or deleting forms and fields).
	However, the ‘040 does not teach database server; fields includes row number and column number, field title, field content column width; storing the fields and the form number ID to the field information table; "foreign key-primary key" association to obtain the form template information, calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control  in the title content table cell according to the field type, and loading the CSS style.
Anderson teaches database server (Anderson, [0026], [0062], [0085]; database server); storing the fields and the form number ID to the field information table (Anderson, fig.4, box 52, form ID (FID) and form field ID (FFID); [0129], [0133], [0199], [0258]); field title (Anderson, [0101]); "foreign key-primary key” association to obtain the form template information (Anderson, fig.4, [0129], [0133], [0199], [0258]; field title and field content; foreign key-primary key to link form field to specific form ID).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Anderson’s teaching and the ‘040’s teaching to include database server; storing the fields and the form number ID to the field information table; field title; and "foreign key-primary key” association to obtain the form template information, since the combination would have facilitated the creating and managing of forms by using foreign key and primary key for tables in a relational database as Anderson disclosed.
	Kaufman teaches row number, field content column width (Kaufman, [0073]-[0075], [0208]; specifying number of rows, widths for field and field content).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kaufman’s teaching into Anderson and the ‘040’s teaching to include field information table comprises row number, field content column width, since the combination would have facilitated the layout of  forms. 
	Peter teaches row number and column number, field content column width; calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control  in the title content table cell according to the field type, and loading the CSS style (Peters, [0041], [0042], [0045], [0094], [0097]; number of rows and columns where fields are placed are specified; column/field widths, column field layouts in percentage; creating HTML elements).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Peter’s teaching into Kaufman, Anderson and the ‘040’s teaching to include row number and column number, field content column width; calculating the row and column position, field title and title content column width of the form where the field is located, generating the corresponding HTML control  in the title content table cell according to the field type, and loading the CSS style, since the combination would have facilitated the layout and presenting forms for user interacts with. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rametta, US 2016/0292143, fig.3 teaches a field options and corresponding values.
	Moulik et al., US 20160253350, fig.8B teaches form values for dropdown list.
	Kesler, US 7062502; foreign key and primary key relationship to obtain customer order and shipper tables

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177